In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                                 ________________

                               NO. 09-16-00089-CR
                                ________________

                    IN RE CHAD ALLEN PIERCE
__________________________________________________________________

                           Original Proceeding
             252nd District Court of Jefferson County, Texas
                  Trial Cause Nos. 87498, 87499, 87500
__________________________________________________________________

                           MEMORANDUM OPINION

      Relator Chad Allen Pierce filed a pro se petition for writ of mandamus, in

which he contends he is seeking to obtain specific enforcement of a plea bargain

agreement. Pierce asserts that in his three underlying cases, he entered into a plea

bargain with the State, in which he agreed to plead guilty in return for a sentence of

eighteen months of confinement in a state jail facility in each of the three cases, and

the sentences were to run concurrently. Relator contends that he was initially

sentenced in accordance with the plea bargain agreement, but after a motion for

judgment nunc pro tunc was filed, he was subsequently re-sentenced to a term of

                                          1
twenty years of imprisonment on each case, and that the trial court ordered the

sentences to run consecutively. Pierce filed a direct appeal from his convictions, and

this court dismissed his appeal because the trial Court entered a certification of

Pierce’s right to appeal, in which it certified that the cases were plea-bargain cases

and Pierce had no right of appeal. Pierce v. State, Nos. 09-04-440 CR, 09-04-441

CR, 09-04-442 CR, 2004 WL 2672238, at *1 (Tex. App.—Beaumont Nov. 24,

2004, no pet.) (not designated for publication).

      A writ of mandamus is an extraordinary remedy that will issue only to correct

a clear abuse of discretion or the violation of a duty imposed by law when there is no

other adequate remedy by law. Walker v. Packer, 827 S.W.2d 833, 840-44 (Tex.

1992). If the alleged error is reviewable via a habeas corpus proceeding, then a legal

remedy is available and mandamus will not lie. See Tex. Code Crim. Proc. Ann. art.

11.07 (West 2015); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991).

      Pierce has not demonstrated that he is clearly entitled to mandamus relief

from this Court. See State ex rel. Hill v. Court of Appeals for the Fifth Dist., 34
S.W.3d 924, 927 (Tex. Crim. App. 2001) (To demonstrate entitlement to a writ of

mandamus, a relator must establish that the trial court failed to perform a ministerial

duty, and that relator has no other adequate legal remedy.); see also Tex. Code Crim.


                                          2
Proc. Ann. art. 11.07; Ater, 802 S.W.2d at 243. Accordingly, we deny relief on the

petition for writ of mandamus.

      PETITION DENIED.

                                                        PER CURIAM

Submitted on April 12, 2016
Opinion Delivered April 13, 2016
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




                                          3